DETAILED ACTION
Applicants’ filing of April 12, 2021, in response to the action mailed January 13, 2021, is acknowledged.  It is acknowledged that no claims have been cancelled, claim 1 has been amended, and no claims have been added.  Claim 1 is pending.  The elected invention is directed to a method for preparing a solid composition, the method comprising the steps of
(a)	preparing a homogeneous solution of an acetate-free preparation of thermolysin in an aqueous acetate-free low-salt solution, wherein the low-salt solution comprises a buffer salt buffering in the range of about pH 6 to about pH 8.5, wherein the low-salt solution further comprises calcium chloride, and wherein the aggregate concentration of salt(s) in the low-salt solution is in the range of about 1 mM to about 250 mM;
(b)	adding sodium chloride to the homogeneous solution of step (a) and dissolving the sodium chloride, thereby making a solution, wherein the solution comprises the buffer salt buffering in the range of about pH 6 to about pH 8.5, and wherein the solution further comprises the thermolysin at a concentration in the range of about 0.5 mg/ml to about 5 mg/ml, and calcium chloride, and the conductivity of the solution is in the range of about 20 mS/cm to about 23 mS/cm, wherein the buffer salt is a compound selected from the group consisting of BES (N,N-Bis(2-hydroxyethyl)-2-aminoethanesulfonic acid), Tris (2-Amino-2-hydroxymethyl)propane-1,3-diol), BisTris ( Bis(2-hydroxyethyl)amino-tris( hydroxymethyl)methane), BisTris propane (1,3-bis(tris(hydroxymethyl)methylamino)propane), HEPES (N-(2-hydroxyethyl)-piperazine-N'-2-ethanesulfonic acid), MES (2-(N morpholino) ethanesulfonic acid), MOPS (3-(N-morpholino) propanesulfonic acid), MOPSO (3-morpholino-2-hydroxypropanesulfonic acid), PIPES (Piperazine-1,4-bis(2-ethanesulfonic acid)), TAPS (N-Tris(hydroxymethyl)methyl-3-aminopropanesulfonic acid), TES (N-Tris(hydroxymethyl)methyl-2- aminoethanesulfonic acid), TEA (Triethanolamine), and Tricine ( N-(2-Hydroxy-1,1-bis( hydroxymethyl)ethyl)glycine;
(c)	mixing the solution of step (b) with an acetate-free preparation of one or more proteolytic enzymes with collagenase activity, and making a homogeneous solution, wherein the total protein content in the homogeneous solution is in the range of 1 mg/ml to 150 mg/ml, the concentration of calcium chloride is in the range of 1 mM to about 1 0 mM, and the concentration of sodium chloride is in the range of 50 mM to 500 mM;
(d)	freeze-drying the solution of step (c), thereby obtaining the solid composition,

wherein the solid composition is crystalline matter consisting of lamellae which are aligned in parallel.
Claims 1, as encompassing the elected invention, is hereby considered.  	
Effective Filing Date
The effective filing date granted for the instant claim is September 13, 2011, the filing date of 13/230,927, which disclosed the recited subject matter. It is acknowledged that Applicants claim the benefit of the foreign applications PCT/EP2010/001687 filed March 17, 2010, EPO 09003967.8 filed March 19, 2009, and EPO 09005257.2 filed April 09, 2009.
AIA -First Inventor to File Status
Based on the effective filing date of September 13, 2011 the present application is being examined under the AIA , first to invent provisions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Rejection of Claim 1 under 35 U.S.C. 103(a) as being unpatentable over Friedrich, 2003 (CA2469137) in view of O‘Donohue et al, 1994, Feder et al, 1971 (IDS), and Roche, Inc, 1996, as explained in the prior action is maintained.
In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the subject matter of amended claim 1.
(A) Reply:	Said review is acknowledged.
(B) Friedrich is directed to methods of using a neutral protease (NP) together with a collagenase for tissue dissociation. 
The neutral protease is not contained in a collagenase enzyme preparation and is not produced by a recombinant production. The neutral protease is mixed before the beginning of a tissue dissociation with a collagenase or a collagenase enzyme preparation with an individual dosage of the quantitative proportions of neutral protease and collagenase. The methods improve the isolation results with respect to yield, viability and integrity of the cells. It is noted that the neutral protease and collagenase are combined shortly before the beginning of a tissue dissociation. The Examples of Friedrich compare their preparations with those of Liberase and 
(B) Reply:	It is acknowledged that Friedrich is directed to methods of using a neutral protease (NP) together with a collagenase for tissue dissociation.  
In the methods of Friedrich, solution A, comprising a neutral protease from Clostridium histolyticum is mixed with solution B, comprising a collagenase, which are mixed together before dissociation (claims 1, 3; p3).  Without evidence of a functional change, whether the collagenase is produced recombinantly is irrelevant and not a teaching away from the instant rejection.  It is not unexpected that the combination of a protease and collagenase is more effective at tissue dissociation than either alone.
(C) As noted by the Office, Friedrich does not teach the buffers and salts to be used in the first solution. Accordingly, the Office attempts to combine Friedrich with O'Donohue et al. and Feder et al. 
Initially, as required in claim 1, the homogeneous solution includes an acetate-free preparation of thermolysin in an aqueous acetate-free low-salt solution; that is, not only the buffer, but also the thermolysin preparation as such must be acetate-free. There is no express indication that the buffers used in the prior art references were acetate-free. And, by contrast, in the buffer used in O'Donohue, the thermolysin preparation is obtained in a buffer comprising 20 mM sodium acetate (p. 600, last full paragraph), and, therefore, is by no means acetate-free.
(C) Reply:	As stated in the prior action:
O‘Donohue et al teaches that thermolysin is active in a solution of 50mM Hepes (pH 7), 100mM NaCl, and 5mM CaCl2 (¶brdg p600-601).  

Thus, O‘Donohue et al explicitly teaches use of thermolysin in acetate-free buffer, low salt buffer, as recited in claim 1 herein.
While the isolation of thermolysin used an acetate-comprising buffer, the buffer used to test activity did not.

(D) Reply:	Without evidence of a functional change, the order of adding components to the solution is irrelevant and is not a teaching away from the instant rejection. 
Regarding applicants pointing to ‘paragraph [0057]’, the application as filed does not have paragraph numbers. As stated in the prior action:
In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application.  This is necessary as, the published application is very often different from the specification as filed.

(E) As further noted by the Office, the combination of Friedrich, O'Donohue et al. and Feder et al. does not teach lyophilization of the combination, and thus, the Office furthers attempt to combine Roche with the other references. With all due respect, Applicant does not believe the references would be combined to teach or suggest each and every limitation of Applicant's claimed invention.
(E) Reply:	It is acknowledged that Feder et al. does not teach lyophilization of the combination.  As explained in the prior action:
‘… lyophilization of compositions comprising thermolysin and collagenases was well known in the art (Roche, Inc; Liberase). Thus, it would have been obvious to the skilled artisan to lyophilize the composition. Motivation to do so is to provide a dried, stable composition for storage, which can be subsequently solubilized with water. The expectation of success is high…’

It is noted that lyophilization of enzymes is standard in the art as a means for storage and commercial distribution. 

(F) Reply:	KSR International vs Teleflex Inc. (Federal Register/ Vol. 72, No. 1995, October 10, 2007) takes precedent in the Office’s current determination of obviousness under §103(a).  Therein, rationales supporting an obviousness rejection are (72 Fed. Reg. 57526; esp pg 57529):
(a) combining prior art elements according to known methods to yield predictable results,
(b) simple substitution of one known element for another to obtain predictable results, 
(c) use of a known technique to improve similar devices (methods or products) in the same way,
(d) applying a known method to a known product or method ready for improvement to yield a predictable result,
(e) “obvious to try” –choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, 
(f) known work in one field of endeavor may prompt variations for use in the same or a different field, if the variants would have been predictable, and
(g) some teaching, suggestion, or motivation in the prior art to lead the skilled artisan to modify or combine prior art teachings.

In the instant case, rationales above for supporting the obviousness rejection are at least  (a) combining the prior art references will, more likely than not, lead to the predicted result of a method to successfully prepare a lyophilized, acetate-free low-salt composition of thermolysin and a collagenase, (f) varying the method of Friedrich to successfully prepare a lyophilized, acetate-free low-salt compositions of thermolysin and a collagenase, and (g) as explained in the prior action, based on knowledge of the skilled artisan, there would be motivation to combine the teachings of Friedrich, O‘Donohue, Feder, and Roche, Inc to successfully prepare a lyophilized, acetate-free low-salt compositions of thermolysin and a collagenase.  
(G) As noted above, the combination of references fails to teach lyophilization of the combination. 
Furthermore, as noted above, a close reading of Friedrich would teach away from lyophilization. As specifically noted in the Examples of Friedrich, the mixing of neutral protease and collagenase shortly before the beginning of a tissue dissociation in individual dosing is the main advantage and provides the primary improvements desired by Friedrich. 

(G) Reply:	See reply (E) above. 
The examiner fails to see that Friedrich provides any evidence that the mixing of neutral protease and collagenase shortly before the beginning of tissue dissociation is superior to solubilization of a lyophilized composition comprising the enzymes. 
Since tissue contains both protein and collagen, it is not unexpected that the combination of a protease and a collagenase would be superior in tissue dissociation to either alone.  
	(H) Applicants review the rejection and the basis for rejection under 35 USC 103.
(H) Reply:	Said review is acknowledged.
(I) With all due respect, the Office has used impermissible hindsight. "It is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art."3 
Further, a suggested combination of references is improper under § 103 if it "would require a substantial reconstruction and redesign of the elements shown in a prior art reference as well as a change in the basic principles under which that reference's construction was designed to operate."4 Similarly, the Supreme Court in KSR International recognized that "a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art."5 According to MPEP § 2141.02, a reference must be considered as a whole. 6 The Federal Circuit has stated that 
The "as a whole" instruction in title 35 prevents evaluation of the invention part by part ... Without this important requirement, an obviousness assessment might successfully break an invention into its component parts, then find a prior art reference corresponding to each 

(I) Reply:	 MPEP 2145(X)(A) states:
Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP 2141 and 2143 guidance regarding establishment of a prima facie case of obviousness. 

It is acknowledged that, in examination of the instant application, the examiner obtained a thorough understanding of the invention disclosed and claimed in the instant application and conducted a thorough search of the prior art. Planning a thorough search of the prior art requires three distinct steps by the examiner: (A) identifying the field of search (i.e., what is claimed and disclosed by the application); (B) selecting the proper tool(s) to perform the search; and (C) determining the appropriate search strategy for each search tool selected. Each step is critical for a complete and thorough search.  This is proper (MPEP 904 & 904.02).
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 Thus, evaluation under 103 does not require a single document to disclose all elements of a claim.  The examiner must evaluate prior art for all functional and structural limitations/ elements of the claims.  If all elements are in the art, there is motivation to combine the elements as per the claims, and there is an expectation of success, then rejection under 35 
(J) As noted above, the improvements desired by the combination of enzymes and preparations in Friedrich would not have been achieved with lyophilizing the combination.
(J) Reply:	The examiner is unclear as to the meaning of this statement.  Specifically, it is unclear what the ‘improvements desired by the combination of enzymes’ are.  It is also unclear if said improvements are as desired in Friedrich or the instant application. 
Allowable Subject Matter
No claims are allowable.
Applicants’ amendment necessitated any new grounds of rejection presented in this Office action.  Any new references were cited solely to support rejection(s) based on amendment or rebut applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously 

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application.  This is necessary as, the published application is very often different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”



	/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652